ERVIN, Circuit Judge,
concurring separately:
I agree with the decision to reverse the judgment of the district court.
I write separately only to emphasize that while I am in accord with Judge Russell’s view that the report released by Jurgensen did not deal with matters of “public concern” within the meaning of the decision of the Supreme Court in Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), I am not persuaded by all that he has written in that portion of his opinion in which he seeks to balance the employee’s interest in freedom of expression against the employer’s interest in effective and efficient fulfillment of its responsibilities to *891the public. In addition, I cannot accept the clear implication that when the balancing process is appropriate a finding that the employee has been guilty of “insubordination” in any form and under all circumstances automatically and irrevocably tips the scales in favor of the employer. Being convinced that once a determination has been made that the expression under scrutiny does not deal with a matter of “public concern,” it is neither necessary nor appropriate to engage in such “interest balancing.” I prefer to base the decision solely upon the ground that the audit report did not deal with a matter of “public concern.” As was pointed out in Connick,
... if the speech or activity in question cannot be “fairly characterized as constituting speech [or activity] on a matter of public concern, it is unnecessary to scrutinize the reasons for [an employee’s] discharge [or demotion].”
As our court has noted: “If the expression was not upon a matter of legitimate public concern, no first amendment protection against discharge exists____” Jones v. Dodson, 727 F.2d 1329, 1334 (4th Cir. 1984).
For these reasons, I would base the decision to reverse the district court entirely on the ground that as a matter of law the release of the audit report was not an expression upon a matter of legitimate public concern.